internal_revenue_service number release date index numbers ---------------------------- -------------------------------------- -------------------- ----------------------------------------------- attention ------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id --------------- telephone number --------------------- refer reply to cc ita plr-155794-07 date date ---------------------------- ein ---------------- --------------------------- ein ----------------- ------------------------------------------------------ ------------------------------------------ legend legend p s d1 year ------- d2 year ------- year ------- dear ---------------- this ruling is in reply to the letter submitted by p's authorized representative that requested an extension of time under sec_301_9100-1 of the procedure and administration regulations for p to file the two required form sec_970 application to use lifo inventory_method on behalf of its subsidiary s p’s request was made in accordance with sec_301_9100-3 p is the parent_corporation of an affiliated_group_of_corporations that files consolidated federal_income_tax returns on a calendar_year basis included in these returns are various subsidiaries including s page plr-155794-07 two divisions of s are pertinent to this ruling_request one division d1 was formed by s in year in that year d1 acquired inventory that it accounted for under the last- in first-out lifo inventory_method d1’s inventory was included in its own lifo_pool p failed to attach the required form_970 to its consolidated federal_income_tax return for that year subsequent to year this inventory has continually been valued on the lifo inventory_method similarly p failed to attach the required form_970 to its consolidated federal_income_tax return for inventory acquired by the other division of s pertinent to this ruling_request d2 s formed d2 in year and d2 first acquired inventory in year this inventory was accounted for under the lifo inventory_method and was included in its own lifo_pool the form_970 needed to properly adopt and use the lifo inventory_method was not filed by p subsequent to year the inventory has continually been valued on the lifo inventory_method p represents that it and not the internal_revenue_service discovered its failure_to_file the required form sec_970 specifically p states that it discovered that the form sec_970 were missing while it was preparing an application to change its accounting_method for inventories p also represents that the lifo conformity requirement of sec_1 e of the income_tax regulations is satisfied as it has continually used since year and year respectively the lifo inventory_method for the inventory of d1 and d2 for financial reporting purposes sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 also defines an election to include an application_for relief in respect to tax or a request to adopt change or retain an accounting_method or accounting_period page plr-155794-07 sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election that does not meet the standards of sec_301_9100-2 it also sets forth information and representations that the taxpayer must furnished to enable the service to determine whether the taxpayer has satisfied these standards the applicable standards are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however the taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested additionally if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the taxpayer ordinarily will not be considered to have acted reasonably and in good_faith sec_301_9100-3 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise when the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 sec_301_9100-3 the information and representations furnished by p establish that s has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted under sec_301_9100-3 for p to file the necessary form sec_970 on behalf of both d1 and d2 two divisions of its subsidiary s specifically p may file a form_970 for the year sec_1 and for the inventory held by d1 and d2 respectively this extension page plr-155794-07 shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form sec_970 when they are filed no opinion is expressed as to the application of any other provisions of the code or the regulations that may be applicable to the transaction specifically no opinion is expressed regarding the propriety of the lifo inventory methods used by any member of p's affiliated_group this ruling is directed only to p who had requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this ruling is being sent via facsimile to each of p's two designated representatives sincerely roy hirschhorn senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
